department of the treasury internal_revenue_service washington d c tax exempt and government entihes division number release date date date uil number contact person identification_number telephone number employer_identification_number exemption from tax on corporations certain trusts etc exempt v non- exempt voluntary employees’ beneficiary associations the veba the union legend this is in reply to your letter of date on behalf of the veba seeking a ruling with respect to the sec_501 tax exemption of the veba the veba is a voluntary employee beneficiary association veba under sec_501 of the internal_revenue_code the code the veba is an employee_benefit_plan sponsored by its board_of trustees which is appointed by the union the veba receives contributions from public employers on bebalf of the union’s members the union represents the employees in collective bargaining and enters into collective bargaining agreements which provide for employer contributions to the veba the veba currently provides medical hospital dental psychiatric optical life_insurance and educational conference reimbursement to the veba’s members and their eligible dependents the veba’s participants are employees who due to the nature of their profession and stage of life are extremely busy employees routinely work in excess of hours per week because of their extremely busy and time-consuming work schedules employees are particularly harmed by and do not have the time required to cope with an identity theft occurrence the board_of trustees of the union has decided to amend the veba’s summary_plan_description to provide for an identity theft insurance benefit as an additional benefit the board_of trustees of the union has decided to provide the identity theft benefit to every member who elects to receive the benefit the veba will make the benefit optional because some members may prefer for privacy security or other reasons not to enjoy the benefit the board_of trustees of the union is concerned however whether the identity theft insurance is a permissible benefit and will not adversely affect the veba's tax exempt status under sec_501 of the code therefore the board_of trustees of the union has decided to amend the veba’s plan to provide the identity theft insurance benefit contingent upon receipt of a private_letter_ruling from the internal_revenue_service that the proposed amendment will not adversely affect the veba ‘s tax exempt status the total benefits provided by the veba in year x are projected to be c the veba has employed an actuary and benefits consultant to calculate the cost of the proposed identity theft benefit the actuary and benefits consultant has calculated that the cost would amount to din year x in the unlikely event that the benefit is elected by all of the veba’s memibers therefore the proposed identity theft benefit would amount to y of total benefits paid_by the veba if all members elected the additional identity theft insurance benefit requested ruling the veba may provide identity theft insurance to participants and dependents of the veba without adversely affecting the tax exempt status of the veba under sec_501 of the code law sec_501 c of the code describes a veba as an association that provides for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries sec_1 c -1 of the treasury regulations on income_tax the regulations provides that substantially_all of the operations of a veba must be in furtherance of providing life sick accident or other_benefits its members their dependents or theit designated beneficiaries sec_1_501_c_9_-3 of the regulations also provides that a veba will lose its exempt status if it systematically and knowingly provides more than a de_minimis amount of nonqualifying benefits analysis sec_1 c -1 c requires that a veba must provide permissible benefits to permissible beneficiaries however it requires only that substantially_all of the veba’s operations be in furtherance of providing permissible benefits the regulations do not impose an absolute prohibition against impermissible benefits providing for a de_minimis or insubstantial amount of impermissible benefits does not taint ao otherwise qualified sec_501 organization see sec_1 -3 supra according to the representations made substantially_all of the benefits that the veba will provide qualify as permissible benefits the identity theft benefits would constitute an insubstantial amount of the benefits ruling based on the information submitted representations made and the authorities cited above we conclude as follows ‘the veba may provide identity theft insurance to participants and dependents of the veba without adversely affecting the tax exempt status of the veba under sec_501 of the code this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it is based the veba has represented that it provides no other impermissible c benefits other than the identity theft insurance and this ruling is conditioned upon that representation this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is ditected only to the organization that requested it the code provides that it may not be used or cited by others as precedent sec_6110 of because this letter could help resolve any future questions about tax consequences of your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power of attomey and declaration of representative currently on file with the service we are sending a copy of this letter to your authorized representative sincerely ronald j shoemaker manager exempt_organizations technical group enclosure notice
